DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of “Species I, Fig. 4,… readable on… claims 1, 2, 4, 5, 8, 11, 12, 14, 15, and 18,” in the reply filed on 14 July 2022 is acknowledged.  Accordingly, claims 3, 6, 7, 9, 10, 13, 16, 17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 10 March 2021,
20 September 2021 and 25 April 2022 are in compliance with the provisions of
37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements have been considered by the examiner.

The information disclosure statement filed 04 February 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Note foreign patent document KR 200384339 Y1.  It has been placed in the application file, but the information referred to therein pertaining to foreign patent document KR 200384339 Y1 has not been considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include one or more reference characters mentioned in the description.  Note, for instance, “62a” (disclosed as a “conversion connector (first connector)” in lines 34-35 on page 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
b.	In line 9 of claim 2, “wirelessly communications with” should be corrected to read --wirelessly communicates with--.

Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, 14, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In lines 5-6 of claim 11, “an electronic component… being other than at least a connector” is indefinite because it is uncertain what additional component(s) are excluded by the “at least” qualification.
b.	Claims 12, 14, 15 and 18 inherit the indefiniteness associated with independent claim 11 and stand rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawagoe et al. (US 5,282,099).
With respect to claims 1 and 4, Kawagoe et al. (US 5,282,099) teach a disk device (see FIG. 1, for instance) comprising a housing (includes 11) comprising a hole (see line 32 in column 2, for instance, i.e., “a rectangular body 11 whose top is opened”); a magnetic disk (16) rotatably disposed in the housing; a control board (includes 12) closing the hole (see lines 32-34 in column 2, for instance, i.e., “a rectangular cover 12 for closing the opened top of the body 11”); and an electronic component (includes at least one 34 on 12, for instance) which is mounted on the control board and assists a control operation for recording and reproducing information on and from the magnetic disk (see lines 2-6 in column 3, for instance, i.e., “electronic parts 34, circuits 32 and insulating layers 30 form the electronic circuit 28 which includes circuits for driving the spindle motor 18, controlling the read/write of the heads 20, and driving the voice coil motor 24”) [as per claim 1]; wherein the control board comprises an inner surface facing an inside of the housing (as shown in FIG. 1, for instance), and the electronic component is mounted on the inner surface of the control board (as shown in FIG. 1, for instance) [as per claim 4].
With respect to claims 11 and 14, Kawagoe et al. (US 5,282,099) teach a disk device (see FIG. 1, for instance) comprising a housing (includes 11) comprising a hole (see line 32 in column 2, for instance, i.e., “a rectangular body 11 whose top is opened”); a magnetic disk (16) rotatably disposed in the housing; a control board (includes 12) closing the hole (see lines 32-34 in column 2, for instance, i.e., “a rectangular cover 12 for closing the opened top of the body 11”); and an electronic component (includes at least one 34 on 12, for instance) mounted on the control board and being other than at least a connector (as shown in FIG. 1, for instance) [as per claim 11]; wherein the control board comprises an inner surface facing an inside of the housing (as shown in FIG. 1, for instance), and the electronic component is mounted on the inner surface of the control board (as shown in FIG. 1, for instance) [as per claim 14].

Claims 1, 4, 5, 8, 11, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2005/0231848).
With respect to claims 1, 4, 5 and 8, Hong et al. (US 2005/0231848) teach a disk device (see FIGS. 1 and 3, for instance) comprising a housing (includes 102/202, for instance) comprising a hole (includes 220, see FIG. 3, for instance); a magnetic disk rotatably disposed in the housing (see paragraph [0002], for instance, i.e., “disc drives store information on rotating discs that are typically either optical or magnetic”); a control board (includes 104/204, for instance) closing the hole (as shown in FIG. 3, for instance); and an electronic component (includes 222, for instance) which is mounted on the control board and assists a control operation for recording and reproducing information on and from the magnetic disk [as per claim 1]; wherein the control board comprises an inner surface facing an inside of the housing (as shown in FIG. 3, for instance), and the electronic component is mounted on the inner surface of the control board (as shown in FIG. 3, for instance) [as per claim 4]; wherein the disk device further comprises an adhesive member (210), wherein the control board is bonded to the housing by the adhesive member (as shown in FIG. 3, for instance) [as per claim 5]; and wherein the disk device further comprises a power supply connector (as shown below in annotated FIG. 1, for instance),

    PNG
    media_image1.png
    486
    619
    media_image1.png
    Greyscale

wherein the control board comprises an outer surface exposed to an outside of the housing (as shown in annotated FIG. 1, for instance), and the power supply connector is mounted on the outer surface of the control board and transmits power supplied from the outside of the housing to the control board by wired power supply (as shown in annotated FIG. 1, for instance) [as per claim 8].
With respect to claims 11, 14, 15 and 18, Hong et al. (US 2005/0231848) teach a disk device (see FIGS. 1 and 3, for instance) comprising a housing (includes 102/202, for instance) comprising a hole (includes 220, see FIG. 3, for instance); a magnetic disk rotatably disposed in the housing (see paragraph [0002], for instance, i.e., “disc drives store information on rotating discs that are typically either optical or magnetic”); a control board (includes 104/204, for instance) closing the hole (as shown in FIG. 3, for instance); and an electronic component (includes 222, for instance) mounted on the control board and being other than at least a connector (as shown in FIG. 3, for instance) [as per claim 11]; wherein the control board comprises an inner surface facing an inside of the housing (as shown in FIG. 3, for instance), and the electronic component is mounted on the inner surface of the control board (as shown in FIG. 3, for instance) [as per claim 14]; wherein the disk device further comprises an adhesive member (210), wherein the control board is bonded to the housing by the adhesive member (as shown in FIG. 3, for instance) [as per claim 15]; and wherein the disk device further comprises a power supply connector (as shown below in annotated FIG. 1, for instance),

    PNG
    media_image1.png
    486
    619
    media_image1.png
    Greyscale

wherein the control board comprises an outer surface exposed to an outside of the housing (as shown in annotated FIG. 1, for instance), and the power supply connector is mounted on the outer surface of the control board and transmits power supplied from the outside of the housing to the control board by wired power supply (as shown in annotated FIG. 1, for instance) [as per claim 18].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe et al. (US 5,282,099) in view of Lee et al. (US 2006/0190669).
Kawagoe et al. (US 5,282,099) teach the disk device as detailed in paragraph 12, supra, further wherein the control board comprises an outer surface (i.e., the surface opposite the surface on which the electronic component is mounted) exposed to an outside of the housing (as shown in FIG. 1, for instance), and the electronic component is located more toward an inside of the housing than the outer surface of the control board (as shown in FIG. 1, for instance).
Kawagoe et al. (US 5,282,099), however remain silent as to the disk device further comprising “a wireless communication device comprising a communication antenna,… and the communication antenna… wirelessly communicates with the outside of the housing through the control board.”
Lee et al. (US 2006/0190669) teach a disk device (see FIG. 2, for instance) further comprising a wireless communication device (includes 136 and 156, for instance) comprising a communication antenna (includes 156, for instance), and the communication antenna wirelessly communicates with an outside of a housing through a control board (includes 100, for instance) in the same field of endeavor for the purpose of enabling wireless communications.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the disk device of Kawagoe et al. (US 5,282,099) further comprise a wireless communication device comprising a communication antenna as taught/suggested by Lee et al. (US 2006/0190669) with the communication antenna being one of the electronic components of Kawagoe et al. (US 5,282,099) and wirelessly communicating with the outside of the housing through the control board as taught/suggested by Lee et al. (US 2006/0190669).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the disk device of Kawagoe et al. (US 5,282,099) further comprise a wireless communication device comprising a communication antenna as taught/suggested by Lee et al. (US 2006/0190669) with the communication antenna being one of the electronic components of Kawagoe et al. (US 5,282,099) and wirelessly communicating with the outside of the housing through the control board as taught/suggested by Lee et al. (US 2006/0190669) since such enables wireless communications.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2005/0231848) in view of Lee et al. (US 2006/0190669).
Hong et al. (US 2005/0231848) teach the disk device as detailed in paragraph 13, supra, further wherein the control board comprises an outer surface (i.e., the surface opposite the surface on which the electronic component is mounted) exposed to an outside of the housing (as shown in FIG. 3, for instance), and the electronic component is located more toward an inside of the housing than the outer surface of the control board (as shown in FIG. 3, for instance).
Hong et al. (US 2005/0231848), however remain silent as to the disk device further comprising “a wireless communication device comprising a communication antenna,… and the communication antenna… wirelessly communicates with the outside of the housing through the control board.”
Lee et al. (US 2006/0190669) teach a disk device (see FIG. 2, for instance) further comprising a wireless communication device (includes 136 and 156, for instance) comprising a communication antenna (includes 156, for instance), and the communication antenna wirelessly communicates with an outside of a housing through a control board (includes 100, for instance) in the same field of endeavor for the purpose of enabling wireless communications.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the disk device of Hong et al. (US 2005/0231848) further comprise a wireless communication device comprising a communication antenna as taught/suggested by Lee et al. (US 2006/0190669) with the communication antenna being one of the electronic components of Hong et al. (US 2005/0231848) and wirelessly communicating with the outside of the housing through the control board as taught/suggested by Lee et al. (US 2006/0190669).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the disk device of Hong et al. (US 2005/0231848) further comprise a wireless communication device comprising a communication antenna as taught/suggested by Lee et al. (US 2006/0190669) with the communication antenna being one of the electronic components of Hong et al. (US 2005/0231848) and wirelessly communicating with the outside of the housing through the control board as taught/suggested by Lee et al. (US 2006/0190669) since such enables wireless communications.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Shirotori (US 4,818,907), Koizumi et al. (US 5,650,895), Hisakuni et al. (US 2019/0304511), Sudo et al. (US 2019/0378545), Namihisa et al. (US 10,594,100), and Yamamoto et al. (US 2020/0294546), which each individually teaches a disk device with a circuit board closing a housing hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688